DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0041936).
Regarding claims 1, 11 and 19, Kim discloses a method comprising: 
generating, by wireless stations (Fig. 13, base station comprises processor 1345 coupled to storage 1330, wherein, the storage 1330 may store data such as basic programs, application programs, and configuration information for the operation of the base station. A controller 1340 may control the overall operations of the base station to perform any one operation and the controller 1340 may execute program code stored in the memory device by a processor [0173-0174]) the of a multi-radio access technology (RAT) radio access network (RAN) that includes a new radio (NR) RAN and a RAN of a Long-term Evolution (LTE) network (Fig. 1 shows a radio access network of next generation mobile communication system includes a next generation base station (new radio node B [NR NB] or gNB and the like) 110 and a next generation core network [NR CN], access and mobility management function [AMF]. A user terminal [NR UE] or terminal UE 130 may be connected to an external network via the NE NB 110 and the NR CN 120 [0095]. In addition, the NR NB 110 may correspond to a base station 140 of existing LTE system [0096]), a system information block (SIB) message that includes cell reselection priority information (in the LTE technology, priority information on each frequency for a cell reselection may be broadcast through SIB [0127]), wherein an order of priority configures an end device to camp on only an LTE cell unless the end device moves to a first area of the multi-RAT RAN that provides NR stand-alone (SA) uplink and downlink coverage, and further configures the end device to camp on only an NR SA cell, unless the end device moves to a second area of the multi-RAT RAN that provides only LTE uplink and downlink coverage (frequencies between radio access technologies [RAT] may not be allocated the same priority. If the idle state of the terminal is “camped on any cell state,” the terminal applies the frequency priority information received through the SIB [0129]. Figs. 7 and 34 show, the terminal in the idle state performs a series of operation while camping the serving cell. The SIB may include information necessary for a terminal in an idle state to reselect a cell. The system information may include a threshold for determining whether to measure neighbor cell signals, a parameter used for calculating ranks of a serving cell and neighbor cells, and the like [0306-0307]); and 
broadcasting, by the wireless stations, the SIB message to the end device (the terminal may receive a system information block [SIB] broadcast by the base station of the servient cell [0307]).

Regarding claims 2 and 12, Kim discloses wherein the first area of the multi-RAT RAN includes first wireless stations of the wireless stations that provide NR SA mid-band uplink and downlink coverage, NR SA low band uplink and downlink coverage, and LTE uplink and downlink coverage, and wherein for the SIB message generated by a first wireless station of the first wireless stations that provides the NR SA mid-band uplink and downlink coverage, the order of priority from highest to lowest includes an NR SA mid-band, an NR SA low band, and an LTE band (The system information may include a threshold for determining whether to measure neighbor cell signals, a parameter used for calculating ranks of a serving cell and neighbor cells, and the like [0307]. If the terminal determines whether the cell reselection is triggered by determining whether the signal strength and quality of the serving cell obtained from the measured values are smaller than the threshold, the terminal continuously camps-on the corresponding servicing cell without the cell reselection [0310-0311]).

Regarding claims 3, 8-9, 13, 18 and 20, Kim discloses wherein a third area of the multi-RAT RAN includes NR SA mid-band downlink only coverage, NR SA low band uplink and downlink coverage, and LTE uplink and downlink coverage (a cell that is reselected while the terminal moves may be a cell that uses (inter-frequency) the same LTE frequency as the servicing cell that is currently camping, a cell that uses (inter-frequency) different LTE frequencies, or a cell that uses (inter-RAT) other wireless access technologies [0165; 0306]. Fig. 5, shows full scanning [5230] for LTE and partial scanning [5250] for NR [0452-0455]). 

Regarding claims 4 and 14, Kim discloses wherein for the SIB message generated by a second wireless station of the second area that provides the LTE uplink and downlink coverage, the order of priority from highest to lowest includes an NR SA mid-band and an LTE band (The system information may include a threshold for determining whether to measure neighbor cell signals, a parameter used for calculating ranks of a serving cell and neighbor cells, and the like [0307]), and the order of priority omits an NR SA low band (if the terminal determines whether the cell reselection is triggered by determining whether the signal strength and quality of the serving cell obtained from the measured values are smaller than the threshold, the terminal continuously camps-on the corresponding servicing cell without the cell reselection  [0310-0311]) .
Regarding claim 10, Kim discloses wherein when the end device subsequently transitions from the connected mode to an idle mode, based on the SIB message, the end device camps on the other wireless station (Figs. 7 and 34 show, the terminal in the idle state performs a series of operation while camping the serving cell. The SIB may include information necessary for a terminal in an idle state to reselect a cell).
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0041936) in view of JIN et al. (US 2020/0313838).
Regarding claims 5 and 15, Kim discloses all the claim limitations as stated above, except for SIB message includes a parameter value prevents the end device from camping on a first wireless station of the wireless stations.
JIN teaches method and apparatus for applying uplink 705 KHz frequency shifting when LTE cell and NR cell coexist in TDD band in next generation mobile communication system. More specifically, JIN teaches UE may be in an RRC IDLE state, and my perform cell selection and cell reselection for searching for a cell to camp on. The UE may receive an MIB, from a base station, associated with corresponding cell, and a cellBarrred filed of the received MIB is set to “barred”, the UE operates differently depending on the version of the UE [0290; 0292-0293].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kim with the teaching of JIN in order to provide an efficient system that block access to the corresponding cell and trigger cell reselection [0292].

Regarding claims 6 and 16, Kim discloses all the claim limitations as stated above, except for carrier aggregation.
JIN taches a technology that simultaneously configures multiple frequencies to use is referred to as carrier aggregation. CA is a technology that uses one or multiple subcarriers in addition to a main carrier [084, 0141].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kim with the teaching of JIN in order to increase the amount of transmission in proportion to the number of the subcarriers compared to that uses only a single carrier for communication between UE and eNB [0084].

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Applicant argues (Remarks, page 2) that “Kim does not expressly or inherently, or even suggest at least these claimed features of the “generating” feature. Because Kim does not disclose or suggest the claimed SIB message that includes that claimed cell reselection priority information and order of priority, ipso facto, Kim fails to disclose so or even suggest the “broadcasting” feature recited in independent claim 1.” Examiner respectfully disagrees. Kim discloses that priority information on each frequency for  a cell resection may be broadcast through SIB. The cell reselection is a process of reselecting a serving cell so that a moving terminal may be connected to a cell having the best channel state. The network assigns priority on each frequency and controls a cell reselection of terminal in an idle mode [0126-0128]. The terminal may perform cell reselection using the reselection priority information [0159]. In addition, Kim discloses that the cell reselection is a procedure for determining on which cell the terminal camps when the quality of service for a servicing cell is lower than the quality of service for neighbor cells due to the movement of the terminal. The handover determination is made by a network (MME or source eNB), whereas the cell reselection is determined by the terminal based on measured value on priority basis [0306; 0312].  
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	October 7, 2022